If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 12, 2019
               Plaintiff-Appellee,

v                                                                  No. 345489
                                                                   Wayne Circuit Court
ANTHONY DAVID THOMAS,                                              LC No. 18-003507-01-FH

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and METER and GLEICHER, JJ.

PER CURIAM.

        A jury convicted defendant of assault with intent to do great bodily harm less than
murder (AWIGBH), MCL 750.84, and first-degree home invasion, MCL 750.110a(2), for
breaking into the apartment of his ex-girlfriend’s neighbor and attacking his ex-girlfriend with a
pocket knife. Defendant challenges the sufficiency of the evidence supporting his convictions
and contends that the trial court should have read a missing witness instruction as the neighbor
did not appear at trial. We affirm.

                                       I. BACKGROUND

        In the early morning hours of March 16, 2018, defendant telephoned his on-again-off-
again girlfriend, JL, and asked if he could spend the night at her apartment because his home had
just been “shot-up.” JL agreed. Defendant was intoxicated when he arrived and continued to
drink until JL confiscated his alcohol. When the pair lay down to sleep, defendant requested
intercourse. JL refused and defendant accused her of sleeping with other people. Fearing that
defendant would become violent, JL grabbed her cell phone and ran into the hallway of her
apartment building to call 911.

       Defendant followed JL and wrested her phone away. He then removed a three to four-
inch pocket knife and lunged at her. JL yelled and knocked on the door of her neighbor, RM.
RM opened the door to let JL in, but defendant shoved his way through as well. Defendant
cornered JL in RM’s apartment, threatened to kill her, and stabbed at JL’s neck and face with his
knife. JL broke free and ran to her own apartment. Defendant again gave chase and pushed his
way into JL’s apartment, where he continued to threaten JL with death. Eventually, the knife


                                               -1-
slipped from defendant’s hand and JL grabbed it. While JL called 911, defendant “trash[ed]” her
apartment.

       The prosecution charged defendant with AWIGBH for his assault of JL. It also charged
defendant with two counts of home invasion, one against JL and the other against RM. The jury
ultimately convicted defendant of the assault charge and the home invasion only as to RM.

                            II. MISSING WITNESS INSTRUCTION

        RM did not appear at the preliminary examination or the trial. Defense counsel labeled
RM a res gestae witness and requested that an adverse inference instruction be read to the jury.
The prosecutor indicated that “a subpoena was sent out to” RM for both the trial and the
preliminary examination, but she had not appeared. Detroit Police Officer Tony Clark had also
attempted to personally serve RM, without success. The prosecutor did not attempt to contact
RM by phone as “[t]here was no contact information for her”; indeed, RM had not even provided
a written statement to the police. The court denied defendant’s jury instruction request, finding
that “there was an attempt to find” RM and no “justification for requiring an adverse jury
instruction.” Defendant challenges that ruling.

        “We review de novo claims of instructional error.” People v Kowalski, 489 Mich. 488,
501; 803 NW2d 200 (2011). However, “we review the trial court’s determination that a jury
instruction applies to the facts of the case for an abuse of discretion.” People v Dupree, 486
Mich. 693, 702; 788 NW2d 399 (2010).

        When the prosecution fails to produce an endorsed witness without proper excuse, a
missing witness instruction may be appropriate. People v Perez, 469 Mich. 415, 420; 670 NW2d
655 (2003); People v Cook, 266 Mich. App. 290, 293 n 4; 702 NW2d 613 (2005). M Crim JI 5.12
permits a court to instruct the jury that the prosecutor is responsible for securing a witness’s
presence and that the jury may infer that an absent witness’s testimony would have been
unfavorable to the prosecution. However, a defendant is not automatically entitled to a missing
witness jury instruction. Rather, such an instruction is only appropriate when the trial court finds
that the prosecutor failed in his or her duty to exercise due diligence to secure the witness’s
presence at trial. People v Eccles, 260 Mich. App. 379, 388-389; 677 NW2d 76 (2004). “The test
is one of reasonableness and depends on the facts and circumstances of each case, i.e., whether
diligent good-faith efforts were made to procure the testimony, not whether more stringent
efforts would have produced it.” People v Bean, 457 Mich. 677, 684; 580 NW2d 390 (1998).

         We acknowledge that the record is rather limited regarding the prosecution’s attempts to
locate and secure the presence of RM at trial. But the trial court credited the prosecutor’s
testimony that service by mail and in person had been attempted and that RM appeared reticent
to cooperate from the outset. We defer to that credibility determination and discern no ground
for relief.

                             III. SUFFICIENCY OF THE EVIDENCE

        At the close of the prosecution’s case in chief, defendant moved for a directed verdict.
The trial court found sufficient evidence to place before the jury and therefore denied his motion.
“When reviewing a trial court’s decision on a motion for a directed verdict, this Court reviews
                                                -2-
the record de novo to determine whether the evidence presented by the prosecutor, viewed in the
light most favorable to the prosecutor, could persuade a rational trier of fact that the essential
elements of the crime charged were proved beyond a reasonable doubt.” People v Aldrich, 246
Mich. App. 101, 122; 631 NW2d 67 (2001). In this regard, all conflicts in the evidence are
resolved in favor of the prosecution, and all circumstantial evidence and reasonable inferences
drawn therefrom can establish satisfactory proof of the crime. People v Solloway, 316 Mich. App.
174, 180-181; 891 NW2d 255 (2016).

        Defendant contends that his home invasion conviction should be set aside because the
evidence does not support that he broke into RM’s apartment; rather, RM opened the door for JL
and defendant followed her in. He further suggests that the prosecutor could not prove that he
entered RM’s apartment without permission absent RM’s testimony to that effect. Defendant
asserts that the prosecution insufficiently supported that he intended to cause JL great bodily
harm because the knife he used was dull and JL suffered only minor harm.

        To support a conviction for home invasion, the prosecution must establish that defendant
either (1) broke and entered RM’s apartment with the intent to commit an assault inside, (2)
entered RM’s apartment without permission with the intent to commit an assault inside, or (3)
broke and entered RM’s apartment or entered without permission and actually committed an
assault inside, while armed with a dangerous weapon or while RM was lawfully in the
apartment. See MCL 750.110a(2). The standard to meet one of these elements is not as
stringent as defendant purports. “[W]ithout permission” simply means “without having obtained
permission to enter from the owner or lessee of the dwelling . . . .” MCL 750.110a(1)(c).
Breaking and entering does not require an extreme act either. “Under Michigan law, any amount
of force used to open a door or window to enter the building, no matter how slight, is sufficient
to constitute a breaking.” People v Toole, 227 Mich. App. 656, 659; 576 NW2d 441 (1998). M
Crim JI 25.2(2) defines “breaking” as follows:

       It does not matter whether anything was actually broken; however, some force
       must have been used. Opening a door, raising a window, and taking off a screen
       are all examples of enough force to count as a breaking. Entering a building
       through an already open door or window without using any force does not count
       as a breaking.

        The evidence was more than sufficient to establish that defendant entered RM’s
apartment without permission and that he used some amount of force to enter. JL was a witness
to the home invasion of RM’s apartment. She testified that RM opened the door for her, not
defendant, and that defendant pushed his way in as she tried to close the door behind her. It was
for the jury to assess the credibility of JL’s testimony, not the trial court or this Court. See
People v Musser, 494 Mich. 337, 348-349; 835 NW2d 319 (2013). Accordingly, defendant was
not entitled to a directed verdict of his home invasion charge as to RM as the offense could be
established under any of the statutory alternatives.

        To convict a defendant of AWIGBH, the prosecution needs to prove “(1) an attempt or
threat with force or violence to do corporal harm to another (an assault), and (2) an intent to do
great bodily harm less than murder.” People v Brown, 267 Mich. App. 141, 147; 703 NW2d 230


                                               -3-
(2005) (cleaned up).1 The intent to do great bodily harm has been defined as the “intent to do
serious injury of an aggravated nature.” Id. (cleaned up).

       Because of the difficulty in proving an actor’s intent, only minimal circumstantial
       evidence is necessary to show that a defendant had the requisite intent. Intent to
       cause serious harm can be inferred from the defendant’s actions, including the use
       of a dangerous weapon or the making of threats. Although actual injury to the
       victim is not an element of the crime, injuries suffered by the victim may also be
       indicative of a defendant’s intent. [People v Stevens, 306 Mich. App. 620, 629;
       858 NW2d 98 (2014) (cleaned up).]

        Here, defendant repeatedly threatened to kill JL while chasing her with a knife and
pushing his way through doors that she attempted to block. Knowing that JL’s mother had been
killed by stabbing, defendant told JL, “I am going to kill you like your mama got killed.” During
the attack, defendant stabbed JL several times about the head, neck, and chest with a three to
four-inch long pocket knife. Although the hospital described JL’s wounds as “superficial,” she
bore many visible scars that could be viewed by the jury. This evidence was sufficient to place
the charge before the jury and to support defendant’s ultimate conviction.

       We affirm.



                                                           /s/ Amy Ronayne Krause
                                                           /s/ Patrick M. Meter
                                                           /s/ Elizabeth L. Gleicher




1
  This opinion uses the parenthetical (cleaned up) to improve readability without altering the
substance of the quotation. The parenthetical indicates that nonsubstantive clutter such as
brackets, alterations, internal quotation marks, and unimportant citations have been omitted from
the quotation. See Metzler, Cleaning Up Quotations, 18 J App Pract & Process 143 (2017).


                                               -4-